Citation Nr: 0514354	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  97-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.

3.  Entitlement to a rating in excess of 10 percent for left 
Achilles tendonitis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of right Achilles tendon rupture.

5.  Entitlement to a compensable rating for costochondritis, 
chest muscle strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 6 years of active 
service, including from January 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and February 1997 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran perfected 
his appeal as to these matters in March 1997.  The case was 
subsequently transferred to the RO in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that while this appeal was pending, the 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("new spinal regulations").  The Board will hereafter 
designate the regulations in effect prior to the respective 
amendments as the "old disc regulations" and the "old 
spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).



As a matter of procedural clarification, the relevant 
timeline as to the veteran's service-connected mechanical low 
back pain disability is as follows:

?	August 5, 1996 - veteran filed his original claim.
?	October 18, 1996 - 0 percent rating established 
effective July 23, 1996.
?	February 13, 1997 - 10 percent rating granted effective 
July 23, 1996.
?	September 23, 2002 - new disc regulations take effect.
?	September 26, 2003 - new spinal regulations take effect.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  Medical evidence demonstrates the veteran's left shoulder 
injury in service was acute and transitory and that left 
shoulder bursitis manifest in 1998 was incurred as a result 
of his post-service employment.

3.  The veteran's service-connected mechanical low back pain 
prior to September 26, 2003, was manifested by lumbosacral 
strain with characteristic pain on motion and no more than 
slight lumbar spine limitation of motion, including as a 
result of pain and dysfunction; there was no evidence of 
moderate lumbar spine limitation of motion, demonstrable 
muscle spasm on forward bending, listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, or 
abnormal mobility on forced motion.  

4.  The veteran's service-connected mechanical low back pain 
is presently manifested by thoracolumbar spine forward 
flexion to 75 degrees with a combined range of motion of the 
thoracolumbar spine greater than 120 degrees. 

5.  The veteran's service-connected left Achilles tendonitis 
is presently manifested by no more than moderate foot 
injuries or moderate limitation of ankle motion, including as 
a result of pain and dysfunction.

6.  The veteran's service-connected residuals of right 
Achilles tendon rupture are presently manifested by no more 
than moderate foot injuries or moderate limitation of ankle 
motion, including as a result of pain and dysfunction.

7.  The veteran's service-connected costochondritis, chest 
muscle strain, is presently manifested by occasional episodes 
of subjective pain related to exertion, without evidence of 
any limitation of motion, including as a result of pain and 
dysfunction.


CONCLUSIONS OF LAW

1.  The veteran's present left shoulder disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A rating in excess of 10 percent for mechanical low back 
pain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (before and after September 23, 2002) and 5237, 5243 
(after September 26, 2003).

3.  A rating in excess of 10 percent for left Achilles 
tendonitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5284 (2004).

4.  A rating in excess of 10 percent for residuals of right 
Achilles tendon rupture is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5284 (2004).

5.  A compensable rating for costochondritis, chest muscle 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5014 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in April 2003 
and April 2004.  Although the veteran's service connection 
claim for a left shoulder disorder was initially denied as 
not well grounded, the claim was readjudicated and denied on 
the merits in supplemental statements of the case issued in 
April 2003, January 2004, and December 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided prior to 
the final transfer of the veteran's case to the Board.  The 
issues on appeal were also re-adjudicated and a supplemental 
statement of the case was issued in December 2004.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
January 2004 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  At his September 2003 VA examination the 
veteran reported he had been recently treated for a job-
related back injury; however, in a February 2004 statement he 
reported he had no additional evidence to submit in support 
of his claims.  He was notified that additional evidence had 
been obtained pertinent to his claims by an April 2004 Board 
remand decision, by VA correspondence dated in April 2004, 
and by a December 2004 supplemental statement of the case.  
The veteran did not respond to an April 2004 VA request that 
he identify any additional treatment records necessary to 
substantiate his claims.  Therefore, the Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in June 1998, April 2003, and 
September 2003.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection Claim
Factual Background

Service medical records show that in September 1994 the 
veteran complained of pain to the left chest through the 
shoulder into the back which radiated into a stabbing pain to 
the left arm upon movement.  It was noted the veteran had 
been working out with weights.  There was tenderness to the 
inferior sternum and xyphoid process and tenderness along the 
left thoracic costo-spinal junction.  The diagnoses included 
chest wall pain.  In February 1995, the veteran reported left 
shoulder pain of three weeks duration after feeling a 
shoulder muscle pull while lifting weights.  The examiner 
noted vague complaints of tenderness to palpation over the 
anterior and posterior left glenohumeral joint and left 
trapezius.  There was full active and passive range of 
motion, 5/5 strength, and intact motor and sensory functions.  
Deep tendon reflexes and pulses were 2+, bilaterally.  There 
was pain and resistance to abduction.  The diagnoses was left 
shoulder girdle strain.  

The veteran's November 1995 medical board examination 
revealed a normal clinical evaluation of the upper 
extremities.  In his report of medical history the veteran 
noted he had experienced a painful or "trick" shoulder or 
elbow.  A November 1995 report shows the veteran complained 
of occasional sharp pains upon movement of his arms.  A 
diagnosis was costochondritis was provided.  

VA records show that service connection was established for 
costochondritis, chest wall pain in February 1997.  A 0 
percent rating was assigned.

In statements in support of his claim the veteran asserted 
his left shoulder disorder was part of the same problem as 
his service-connected costochondritis.  He stated he had been 
treated for this disorder during service and that his 
shoulder was constantly falling to sleep.  

VA medical records dated in August 1997 show the veteran 
complained of left shoulder pain when driving.  Physical 
therapy service notes dated in September 1997 show the 
veteran complained of left shoulder pain exacerbated by 
turning vehicle steering wheels and getting out of bed in the 
mornings.  The examiner observed the veteran's left shoulder 
was elevated.  Left upper extremity strength was 4+/5 which 
was noted as good.  Sensation was intact to light touch.  
There was tenderness to the left upper trapezius muscles and 
acromioclavicular joint with crepitus to abduction.  A left 
shoulder acromioclavicular joint shear test was positive, but 
an impingement test was negative.  It was noted the veteran 
was instructed in work ergonomics, postural correction when 
turning steering wheel, log rolling, and sleep posture.  A 
diagnosis of left shoulder tendonitis was provided.  An 
October 1997 physical therapy discharge report noted the 
veteran had mild tenderness to the left upper trapezius 
muscles, but that he performed daily home exercises which had 
decreased his left shoulder pain.  

On VA examination in June 1998 the veteran complained of 
constant left shoulder pain with decreased range of motion.  
He described feelings of stress, tension, and pain in the 
left shoulder exacerbated by exercise and activities 
associated with his employment as a bus driver.  The examiner 
noted forward flexion of the left shoulder was intact to 180 
degrees, abduction was from 0 to 180 degrees, and internal 
and external rotation was to 90 degrees.  The veteran 
complained of pain at the left acromioclavicular joint with 
internal rotation and described pain along the clavicle bone 
and sternocleidal trapezius muscle with internal rotation and 
flexion.  There was no objective evidence of painful joints 
on motion, swelling, heat, erythema, effusion, instability, 
tenderness, or abnormal movement.  X-rays revealed no bone or 
joint abnormality.  The diagnoses included left shoulder 
bursitis.

An April 2003 VA medical report summarized the medical 
evidence of record and, in essence, found the veteran's 
treatment in service had been for an acute and transitory 
left shoulder disorder.  The physician noted that the 
veteran's left shoulder disorder was not shown upon 
separation examination to have been chronic and that the 
evidence did not show continuity of treatment after service.  
It was the physician's opinion that the veteran's left 
shoulder bursitis was related to his occupation as a bus 
driver.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based upon the evidence of record, the Board finds the 
veteran's present left shoulder disorder was not incurred in 
or aggravated by active service.  The April 2003 VA medical 
opinion is persuasive that his left shoulder injury in 
service was acute and transitory and that left shoulder 
bursitis manifest in 1998 was incurred as a result of his 
post-service employment.  Although the veteran believes he 
has a left shoulder disability incurred as a result of an 
injury during active service, he is not a licensed medical 
practitioner and he is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, based 
upon the evidence of record, the Board finds service 
connection for a left shoulder disorder is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

Mechanical Low Back Pain
Background

Service medical records show that the veteran complained of 
experiencing a tearing sensation in his Achilles tendon while 
playing basketball in June 1994.  Subsequent reports included 
diagnoses of left Achilles tendonitis and mechanical low back 
pain.  A January 1996 medical evaluation board examination 
revealed lumbar spine motion with flexion to the floor and 
normal extension, lateral bend, and lateral rotation.  There 
was 5/5 strength to the lower extremities.  Straight leg 
raise, Valsalva, and Waddell's sign testing were negative.  
The diagnoses included mechanical low back pain secondary to 
Achilles tendon disorders.

In his initial statements in support of his claims the 
veteran complained of constant pain including as a result of 
his low back disability.  He reported he was unable to stand 
for prolonged periods, that he had to wear soft shoes with 
extra cushions, that weakness in his right ankle caused him 
to fall occasionally, and that he was unable to work full 
time because of these disorders.  

VA medical records dated in February and March 1997 show the 
veteran received physical therapy for his low back and 
Achilles tendon disorders.  Records show he was discharged in 
March 1997 with 75 percent of the goal having been met.  He 
was readmitted for physical therapy for left shoulder and low 
back disorders in September 1997 and discharged in 
October 1997 with 100 percent of the goal having been met.  

On VA spine examination in June 1998 the veteran complained 
of constant low back pain with morning stiffness.  He 
reported a lack of endurance and difficulty doing simple 
tasks like mowing the lawn.  He stated he was unable to carry 
his baby in the baby seat because it weighed more than 20 
pounds and that he was unable to drive for long periods of 
time.  He described his pain as eight out of a ten point 
scale upon waking in the morning and that during the day it 
went down to approximately six or seven.  He stated he took 
Tylenol two to three times per day and that he used a back 
support brace during physical activity.  He reported he was 
employed as a bus driver working eight hours per day, but 
that he had to get up and stretch approximately every hour to 
relieve stiffness and back pain.  

The examiner noted tenderness to palpation along the thoracic 
spine from approximately T10 to L2-3.  There was no evidence 
of painful motion, spasm, or weakness.  His posture was erect 
and there was no excess kyphosis or lordosis.  There was full 
musculature of the back and no evidence of neurologic 
abnormalities.  Patellar and Achilles reflexes were 1+ and 
Babinski signs were downgoing.  The veteran was able to heel 
walk, but tiptoe walking was difficult with right foot 
fatigue.  Range of motion of the thoracolumbar spine revealed 
flexion to 70 degrees, with pain at 60 degrees, extension to 
20 degrees, bilateral lateral bending to 35 degrees, and 
bilateral rotation to 45 degrees.  It was noted the veteran 
moved quite a bit more freely upon dressing at the end of the 
examination than during the examination when he had been 
guarded and hypersensitive to any minor tightening or 
stiffness of the muscles.  X-rays revealed minor productive 
spondylosis to the lower thoracic spine and a transitional 
segment at L5-S1 compatible with sacralization of L5.  The 
diagnoses included low back pain.

VA medical records dated in November 1999 show the veteran 
complained of a two day history of back pain after he felt a 
pull while stretching.  It was noted the current low back 
pain was midline with no leg radiation or leg paresthesia.  
The examiner noted there was some difficulty in straightening 
up and some straightening of the lumbar spine curvature.  
There were decreased deep tendon reflexes, but no weakness on 
dorsiflexion of the feet and ankles.  The assessment was 
suspected acute lumbosacral strain.  A physical therapy 
report noted imaging revealed minimal disc bulging without 
spinal stenosis at L4-L5.  A subsequent report noted an 
assessment of a recent episode of low back pain, improving.  

A December 1999 orthopedic clinic report noted the veteran 
complained of continuous low back pain since 1995, but that 
he experienced days without pain.  He reported an acute 
exacerbation approximately three weeks earlier when his low 
back locked up while he was performing back exercises.  It 
was noted that he was employed as a bus driver and that this 
required he sit for eight hours a day.  He stated that 
prolonged sitting and standing caused increased pain.  The 
examiner noted forward flexion revealed fingertips to knee 
level with mild reversal of the lumbar lordosis.  There was 
tenderness to palpation along the L5-S1 region, laterally and 
midline up to the L2 level.  There were no radicular 
complaints.  There was 5/5 strength to all lower extremity 
muscle groups except the right gastrocnemius associated with 
his Achilles tendon rupture.  

Sensations were intact to light touch and deep tendon 
reflexes were 1+ to the quadriceps, 1+ to the left Achilles 
tendon, and absent to the right Achilles tendon.  His gait 
was without significant deficit.  Babinski's, straight leg, 
and clonus testing were negative.  X-rays dated in November 
1999 were reviewed and found to be essentially without 
significant findings.  There was a question of transition 
segment at the L5-S1 level.  A November 1998 magnetic 
resonance imaging (MRI) report was reviewed and was found to 
unremarkable except for L4-5 disc desiccation.  The diagnosis 
was degenerative disc disease at the L4-5 level.  

On VA spine examination in September 2003 the veteran 
complained of intermittent localized low back pain associated 
with occasional leg weakness lasting from one to two days.  
He reported he took Tylenol with good pain control for four 
hours.  He stated that within the past year he had been 
treated with anti-inflammatory agents and bedrest for a job-
related low back injury.  He reported his low back pain was 
precipitated by sweeping, mopping, and yard chores and was 
alleviated by medication, relaxation, and lying on the floor 
with his legs elevated.  He stated he had experienced three 
acute episodes of functionally impairing low back pain over 
the previous year.  

The examiner noted the veteran was able to walk unaided and 
was in no need of a cane, crutches, or a walker for 
ambulation.  He did not use a lumbosacral orthosis and could 
walk for 400 meters.  He was independent in his activities of 
daily living, but had been unemployed for one year.  He 
reported he was unable to play basketball, run, or walk and 
that he had difficulty doing yard chores because of his low 
back disorder.  He stated he could drive a car for three 
hours.  Physical examination revealed a normal lumbar spine, 
lower limbs, posture, and gait.  Range of motion studies 
revealed forward flexion to 75 degrees, extension to 35 
degrees, and lateral flexions to 40 degrees.  There was an 
additional limitation due to mild pain following repetitive 
use, but no additional limitation due to fatigue, weakness, 
or lack of endurance.  There was mild objective evidence of 
painful movements of the lumbar spine following repetitive 
use and mild lumbar paravertebral muscle spasm.  There was 
mild tenderness to palpation on the lumbar paravertebral 
muscles, but no evidence of weakness of the legs.  Muscle 
strength was 4/5.  

There were no postural abnormalities nor fixed deformities of 
the back.  Sensory examination of the lower extremities was 
within normal limits.  There was no muscle atrophy to the 
legs and muscle tone and strength were normal.  Reflexes 
revealed right knee jerk of 1+, left knee jerk of 2+, absent 
right ankle jerk, and left ankle jerk of 1+.  There were 
positive straight leg raise and Lasegue's signs on the left, 
but negative to the right.  Although no diagnosis of 
intervertebral disc syndrome was provided, it was noted that 
within the past 12 months the veteran had been given bedrest 
certificates for three weeks and for two weeks on light duty 
status.  The diagnosis was mechanical low back pain.

Analysis

Old Disc and Spinal Regulations.  Under the previous 
38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent 
evaluation, and favorable ankylosis warranted a 40 percent 
evaluation.  Slight limitation of motion of the lumbar 
segment of the spine warranted a 10 percent evaluation under 
Diagnostic Code 5292.  A 20 percent evaluation required 
moderate limitation of motion; while a 40 percent evaluation, 
the highest given under this code, required severe limitation 
of motion. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Under the old Diagnostic Code 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation would be assigned with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, 
Diagnostic Code 5293 was amended effective in September 2002 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243 (Lumbosacral or cervical strain is now Diagnostic 
Code 5237), the Board is directed to consider a General 
Rating Formula for Diseases and Injuries of the Spine as 
follows: 

General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. 

Unfavorable ankylosis of the entire spine . . .	100

Unfavorable ankylosis of the entire thoracolumbar spine . . 
. 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis . . . 20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height . . . 10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

As a preliminary matter, the Board notes the veteran is 
presently in receipt of a 10 percent disability rating for 
mechanical low back pain under the Rating Schedule criteria 
for lumbosacral strain, Diagnostic Code 5295.  Although 
medical records include diagnoses of degenerative disc 
disease at the L4-5 level, a diagnosis of intervertebral disc 
syndrome has not been provided nor is there any competent 
evidence indicating any present neurologic symptoms are due 
to the veteran's service-connected back disability.  
Therefore, the Board finds consideration of higher or stated 
ratings under the criteria of Diagnostic Code 5293, including 
as revised, or the renumbered Diagnostic Code 5243 is not 
warranted.

In this case, the evidence demonstrates that prior to 
September 26, 2003, the veteran's service-connected 
mechanical low back pain was manifested by lumbosacral strain 
with characteristic pain on motion and no more than slight 
lumbar spine limitation of motion, including as a result of 
pain and dysfunction.  VA examination in June 1998 noted the 
veteran complained of constant low back pain and that there 
was tenderness to palpation along the spine from 
approximately T10 to L2-3.  There was, however, no evidence 
of painful motion, spasm, or weakness.  There was full 
musculature of the back and no evidence of neurologic 
abnormalities.  Range of motion of the thoracolumbar spine 
revealed flexion to 70 degrees, with pain at 60 degrees, 
extension to 20 degrees, bilateral lateral bending to 35 
degrees, and bilateral rotation to 45 degrees.  The examiner 
also noted the veteran moved quite a bit more freely upon 
dressing at the end of the examination than during the 
examination.  

These findings are also consistent with the December 1999 VA 
orthopedic clinic report which noted the veteran complained 
of near continuous low back pain.  Range of motion studies at 
that time revealed forward flexion to the point where the 
veteran's fingertips reached the knee level.  There was 
tenderness to palpation along the L5-S1 region, laterally and 
midline up to the L2 level.  The Board finds, however, that 
there was no evidence of moderate lumbar spine limitation of 
motion, demonstrable muscle spasm on forward bending, listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or abnormal mobility on forced motion.  
Therefore, a rating in excess of 10 percent under the 
applicable rating criteria effective prior to September 23, 
2002, is not warranted.

The Board finds that the veteran's service-connected 
mechanical low back pain is presently manifested by 
thoracolumbar spine forward flexion to 75 degrees.  The 
combined range of motion of the thoracolumbar spine was 
greater than 120 degrees on VA examination in September 
2003.  Although the examiner noted there was an additional 
limitation due to mild pain following repetitive use, there 
was no additional limitation due to fatigue, weakness, or 
lack of endurance.  There was mild objective evidence of 
painful movements of the lumbar spine following repetitive 
use, mild lumbar paravertebral muscle spasm, and mild 
tenderness to palpation on the lumbar paravertebral muscles.  
There were no postural abnormalities nor fixed deformities of 
the back.  Sensory examination of the lower extremities was 
within normal limits.  There was no muscle atrophy to the 
legs and muscle tone and strength were normal.  Therefore, 
the Board finds a rating in excess of 10 percent under the 
applicable rating criteria effective since 
September 26, 2003, is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims he has 
employment problems because of his back disorder, the medical 
evidence demonstrates his back disability symptom 
manifestations are mild.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.

Achilles Tendon Disorders
Background

Service medical records show that the veteran complained of 
experiencing a tearing sensation in his Achilles tendon while 
playing basketball in June 1994.  Approximately one month 
later while walking upstairs he heard a loud audible pop and 
lost all plantar strength in the right lower extremity at the 
level of the ankle.  The diagnosis at that time was complete 
Achilles tendon rupture.  Subsequent reports included 
diagnoses of left Achilles tendonitis.  

A January 1996 medical evaluation board examination revealed 
passive left ankle range of motion dorsiflexion to 15 
degrees, plantar flexion to 40 degrees, inversion to 10 
degrees, and eversion to 3 degrees.  Active dorsiflexion was 
to 15 degrees and plantar flexion was only to 20 degrees.  
Toes raises caused fatigue after approximately 5 raises on 
the left.  The left Achilles tendon defect was well healed 
with a thick scar.  The skin was densely adherent to the scar 
tissue and when his foot was in a plantar flexed position the 
skin had a crease where the scar was adherent to the tendon; 
however, with plantar flexion of the foot the tendon was 
solid.  It was the examiner's opinion that the tendon had 
probably healed in a slightly lengthened position which had 
caused weakness and fatigability.  

Right ankle passive range of motion studies revealed 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 10 degrees, and eversion to 5 degrees.  Active 
plantar flexion was limited at 20 degrees.  Toes raises 
caused fatigue after approximately 5 raises on the right.  
There was 5/5 strength to the lower extremities.  Straight 
leg raise, Valsalva, and Waddell's sign testing were 
negative.  The diagnoses included right Achilles tendon 
rupture, right tendon Achilles weakness secondary to a 
lengthened tendon, and left Achilles tendonitis.

In statements in support of his claims the veteran complained 
of constant pain as a result of his Achilles tendon and low 
back disabilities.  He reported he was unable to stand for 
prolonged periods, that he had to wear soft shoes with extra 
cushions, that weakness in his right ankle caused him to fall 
occasionally, and that he was unable to work full time 
because of these disorders.  

VA medical records dated in February and March 1997 show the 
veteran received physical therapy for his low back and 
Achilles tendon disorders.  Records show he was discharged in 
March 1997 with 75 percent of the goal having been met.  

On VA joints examination in June 1998 the veteran complained 
of bilateral ankle pain, left more than right, rated from 
nine to five on a ten point scale.  He was unclear as to any 
flare-ups of symptomatology, but stated his ankle disorders 
were exacerbated by walking.  It was noted he had to wear 
soft shoes and that he used soft sole shoe inserts.  The 
veteran denied any recent dislocations or subluxation.  There 
was no evidence of inflammatory arthritis.  It was noted the 
veteran worked full time as a bus driver and that he 
described constantly using his right foot accelerating and 
braking.  He reported he had to stretch every hour because of 
pain and stiffness and at the end of the day he believed he 
limped badly on the right side.  He stated he was able to run 
approximately 400 yards and could walk a mile.  It was noted 
the veteran was right hand dominant.

The examiner noted there was no evidence of painful joints on 
motion, swelling, heat, erythema, effusion, instability, 
tenderness, abnormal movement, ankylosis, or inflammatory 
arthritis.  The veteran's gait was stable without any limping 
and there was no evidence of any unusual shoe wear indicative 
of abnormal weightbearing.  The right Achilles tendon was 
slightly thicken and the left Achilles tendon was tender to 
palpation.  Range of motion studies revealed dorsiflexion to 
20 degrees and plantar flexion to 45 degrees, bilaterally.  
Lower extremity strength was intact and 5+/5.  Dorsalis pedis 
pulses were 2+ to the feet.  X-rays revealed minor 
degenerative joint disease to the ankles.  The diagnoses 
included status post right Achilles tendon rupture with 
minimal functional impairment and flare-ups, left Achilles 
tendonitis with minimal flare-ups and minimal functional 
impairment, and minor degenerative joint disease to the 
ankles.  It was the examiner's opinion that the veteran had a 
very mild to mild functional impairment due to his service-
connected disabilities.  

VA medical records dated in November 1999 show the veteran 
complained of a two day history of back pain after he felt a 
pull while stretching.  It was noted the current low back 
pain was midline with no leg radiation or leg paresthesia.  
The examiner noted there were decreased deep tendon reflexes, 
but no weakness on dorsiflexion of the feet and ankles.  The 
assessment was suspected acute lumbosacral strain.  

A December 1999 orthopedic clinic report associated with the 
veteran's complaints of continuous low back pain noted 5/5 
strength to all lower extremity muscle groups except the 
right gastrocnemius associated with his Achilles tendon 
rupture.  Sensations were intact to light touch and deep 
tendon reflexes were 1+ to the left Achilles tendon and 
absent to the right Achilles tendon.  His gait was without 
significant deficit.  

On VA joints examination in September 2003 the veteran 
reported no pain to the right Achilles tendon, but stated 
that he had pain inside the bone upon walking and especially 
with yard chores and sweeping.  He subsequently stated that 
he had associated weakness with his right Achilles tendon 
pain.  He complained of a constant, severe localized left 
Achilles tendon pain associated with left leg weakness.  He 
reported he did not use any pain relief medication and that 
his Achilles tendon pains were alleviated by rest.  He stated 
he had experienced two acute flare-ups of functionally 
impairing pain during the previous year.  It was noted he had 
been unemployed for one year and that he stated that due to 
his bilateral ankle disorders he was unable to play 
basketball, run, or walk.

The examiner noted there was no need for crutches, braces, a 
cane, or corrective shoes for ambulation and that there had 
been no episodes of dislocation or recurrent subluxation of 
an ankle joint during the previous year.  There were no 
constitutional symptoms for inflammatory arthritis.  Range of 
motion studies revealed dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees.  There was painful motion on 
the last degree of measured motion of the ankles.  There were 
additional limitations due to severe pain following 
repetitive use of the left Achilles tendon and ankle and 
moderate pain following repetitive use of the right Achilles 
tendon and ankle.  There was no additional limitation due to 
fatigue, weakness, or lack of endurance.  

There was severe objective evidence of painful motion on all 
movements of the left Achilles tendon and moderate objective 
evidence of painful motion on all movements of the right 
ankle and Achilles tendon following repetitive use.  There 
was no objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the ankles.  The veteran had a normal 
gait cycle.  There was no evidence of ankylosis and the ankle 
joints were stable, but painful to the Achilles tendons 
following repetitive use.  The diagnoses included right 
Achilles tendon rupture and left Achilles tendinitis.

Analysis

The Rating Schedule provides ratings when there is evidence 
of moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) foot injuries.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  

The Rating Schedule also provides that diseases, including 
tenosynovitis, will be rated on limitation of motion of 
affected parts, similar to degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2004).  Traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  A 10 percent rating is applicable for each major 
joint affected by limitation of motion when the limitation is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  It is noted, however, that 
ratings under Diagnostic Code 5003 based solely upon X-ray 
findings with an absence of limitation of motion are 
inapplicable for Diagnostic Code 5024.  Id.  

The Rating Schedule provides compensable ratings for 
limitation of ankle motion which is marked (20 percent) or 
moderate (10 percent).  38 C.F.R. § 4.71a, Code 5271 (2004).  
The normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).

In this case, the Board notes the veteran is presently in 
receipt of a 10 percent disability rating for each of his 
service-connected Achilles tendon disorders under the Rating 
Schedule criteria for other foot injuries, Diagnostic Code 
5284.  As Achilles tendon disorders are not specifically 
listed in the Rating Schedule, consideration of the analogous 
criteria for other foot injuries (Diagnostic Code 5284) and 
tenosynovitis (Diagnostic Code 5024) is appropriate.

Based upon the evidence of record, the Board finds the 
veteran's service-connected left Achilles tendonitis and 
residuals of right Achilles tendon rupture are presently 
manifested by no more than moderate foot injuries or moderate 
limitation of ankle motion, including as a result of pain and 
dysfunction.  On VA examination in September 2003 range of 
motion studies revealed dorsiflexion to 10 degrees and 
plantar flexion to 45 degrees.  There was painful motion on 
the last degree of measured motion of the ankles and 
additional limitations due to severe pain following 
repetitive use of the left ankle and moderate pain following 
repetitive use of the right ankle.  There was no additional 
limitation due to fatigue, weakness, or lack of endurance and 
no objective evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the ankles.  The veteran had a normal 
gait cycle.  There was also no evidence of ankylosis and the 
ankle joints were stable.  The Board finds these symptoms are 
indicative of no more than moderate disabilities.  Therefore, 
ratings in excess of 10 percent for the veteran's service-
connected left Achilles tendonitis and residuals of right 
Achilles tendon rupture are not warranted.  

There is no evidence of any unusual or exceptional 
circumstances related to these service-connected disorders 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell, 9 Vet. App. 337.  The preponderance of the 
evidence is against the veteran's claims.



Costochondritis
Factual Background

Service medical records show that in September 1994 the 
veteran complained of pain to the left chest through the 
shoulder into the back which radiated into a stabbing pain to 
the left arm upon movement.  It was noted the veteran had 
been working out with weights.  There was tenderness to the 
inferior sternum and xyphoid process and tenderness along the 
left thoracic costo-spinal junction.  The diagnoses included 
chest wall pain.  The veteran's November 1995 medical board 
examination revealed a normal clinical evaluation of the 
upper extremities.  In his report of medical history the 
veteran noted he had experienced a painful or "trick" 
shoulder or elbow.  A November 1995 report shows the veteran 
complained of occasional sharp pains upon movement of his 
arms.  A diagnosis was costochondritis was provided.  

VA medical records dated in November 1996 show the veteran 
complained of multiple episodes of chest pain since 1995.  
The diagnosis was recurrent costochondritis.  Records dated 
in August 1997 show he complained of left shoulder pain when 
driving.  Physical therapy service notes dated in 
September 1997 show left shoulder pain exacerbated by turning 
vehicle steering wheels and getting out of bed in the 
mornings.  The examiner observed the veteran's left shoulder 
was elevated.  Left upper extremity strength was 4+/5 which 
was noted as good.  Sensation was intact to light touch.  
There was tenderness to the left upper trapezius muscles and 
acromioclavicular joint with crepitus to abduction.  A left 
shoulder acromioclavicular joint shear test was positive, but 
an impingement test was negative.  A diagnosis of left 
shoulder tendonitis was provided.  

On VA muscles examination in June 1998 the veteran complained 
of a sharp needle-like pain intermittently to the left 
anterior chest region.  He stated the pain was usually 
present once per month, lasting two to three days when mild 
and one to two weeks with sharp or extreme pain.  Physical 
examination revealed full, well-developed anterior chest 
muscles with no pain to palpation.  The diagnosis was 
nonspecific intermittent muscular discomfort to the left 
anterior chest.  A joints examination report noted the 
veteran complained of pain at the left acromioclavicular 
joint with internal rotation and described pain along the 
clavicle bone and sternocleidal trapezius muscle with 
internal rotation and flexion.  Range of motion studies 
revealed forward flexion of the left shoulder was intact to 
180 degrees, abduction was from 0 to 180 degrees, and 
internal and external rotation was to 90 degrees.  There was 
no objective evidence of painful joints on motion, swelling, 
heat, erythema, effusion, instability, tenderness, or 
abnormal movement.  X-rays revealed no bone or joint 
abnormality.  The diagnoses included left shoulder bursitis.  

On VA muscles examination in September 2003 the veteran 
complained of one acute flare-up of functionally impairing 
chest pain over the previous year.  The examiner noted there 
were no present complaints of pain, but that the veteran 
described acute moderate left chest pain after brisk 
movements and lifting heavy objects.  There was no tenderness 
to palpation of the costochondral cartilage or left chest 
muscles.  The diagnosis was costochondritis, chest muscle 
strain.

Analysis

The Rating Schedule provides that diseases, including 
osteomalacia, will be rated on limitation of motion of 
affected parts, similar to degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5014 (2004).  Traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  A 10 percent rating is applicable for each major joint 
affected by limitation of motion when the limitation is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Ratings under Diagnostic Code 
5003 based solely upon X-ray findings with an absence of 
limitation of motion are inapplicable for Diagnostic Code 
5014.  Id.  

Initially, the Board notes the veteran is presently in 
receipt of a 0 percent disability rating for his service-
connected costochondritis, chest muscle strain, under the 
Rating Schedule criteria for osteomalacia, Diagnostic Code 
5014.  As costochondritis or chest muscle strain are not 
specifically listed in the Rating Schedule, consideration of 
the analogous criteria for osteomalacia (Diagnostic Code 
5014) is appropriate.

Based upon the evidence of record, the veteran's service-
connected costochondritis, chest muscle strain, is presently 
manifested by occasional episodes of subjective pain related 
to exertion, without evidence of any limitation of motion, 
including as a result of pain and dysfunction.  Although the 
veteran has reported episodes of chest wall pain after 
exertion, there is no objective evidence of any limitation of 
motion or function as a result of this disorder.  Therefore, 
the Board finds a compensable rating for the veteran's 
service-connected costochondritis, chest muscle strain, is 
not warranted.  

There is no evidence of any unusual or exceptional 
circumstances related to these service-connected disorders 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell, 9 Vet. App. 337.  The preponderance of the 
evidence is against the veteran's claim.














	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain is denied.

Entitlement to a rating in excess of 10 percent for left 
Achilles tendonitis is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of right Achilles tendon rupture is denied.

Entitlement to a compensable rating for costochondritis, 
chest muscle strain, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


